Title: To Thomas Jefferson from Jean Nicolas Démeunier, 6 January 1787
From: DeMeunier, Jean Nicolas
To: Jefferson, Thomas



Rue Ste Anne no. 87 Le 6 Janvier

Les abonnés au Sallon des Echecs ont reçu une Lettre pareille à Celle qu’a reçu Monsieur Jefferson. On est Le Maitre de ne pas renouveller Son abonnement, et M. Démeunier dira que Les affaires et L’eloignement de Monsieur Jefferson ne Lui permettent pas de renouveller Le Sien.
On Sera Faché de perdre L’esperance de voir Monsieur Jefferson, Mais c’est une chose toute simple, dont il ne doit pas s’occuper davantage. M. Démeunier Le prie d’agréer mille Tendres et respectueux Complimens. Il desire toujours L’histoire du nouvel hampshire et M. Massei qui L’a emprunté devroit bien L’envoyér  Rue Ste anne no. 87 ou Faire dire, quel Jour, et en quel endroit, on pourroit L’envoyer chercher.

P.S. M. Démeunier en rendant Justice à La Constitution du nouvel hampshire qui Lui paroit très belle, et d’une precision et d’une netteté remarquables, S’est permis de demander, Si elle a Formé Le Conseil executif de La Maniere La plus avantageuse? Pour Separer davantage Les individus qui exercent La puissance Legislative, Judiciaire, ou executrice, il est Tenté de croire, qu’on Auroît du choisir pour Les Membres du Conseil executif des hommes qui ne Fussent ni dans Le Senat, ni dans La chambre des représentans; il voit bien Les raisons qui ont determiné Le nouvel hampshire, et Les Autres provinces, mais il voit aussi beaucoup de raisons en Faveur de L’opinion Contraire, et il voit surtout une petite Contradiction, avec Les articles de declarations des droits, qui ordonnent expressement de separer Les trois pouvoirs, et de Les separer Le plus qu’il est possible.
M. Démeunier Soumet cette idée aux Lumieres de Monsieur Jefferson; il seroit bien Aise de Savoir, Si on n’y a pas Songé; ou Si on y a Songé, pourquoi on ne L’a pas adopté.

